Citation Nr: 0601785	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  96-00 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUE

Entitlement to service connection for a cervical spine 
disability, claimed as an orthopedic, muscle and/or 
neurological disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to January 
1970.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 RO decision.  

The Board notes that, in May 1998, the veteran testified at a 
hearing before a Member of the Board, who has retired.  

The Board notes that since the law requires that the 
individual who conducts a hearing on an appeal participate in 
any decision made on that appeal, see 38 U.S.C.A. § 7102 
(West 1991); 38 C.F.R. § 20.707 (2005), the Board notified 
the veteran of his right to have another hearing by letter 
dated in October 2003.  

The veteran was advised that if he did not respond within 30 
days it would be assumed that he did not want another hearing 
and his case would proceed to disposition.  The veteran has 
not responded and as such no further hearing is indicated in 
this case.  

In November 1998 and December 2003, the Board remanded the 
case to the RO for additional development of the record.  

The Board notes that the veteran's claims of service 
connection for dermatitis and post-traumatic stress disorder 
were granted in RO decisions in February 2005 and May 2005, 
respectively.  Those issues are not currently on appeal in 
this case.  



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The veteran is not shown to have manifested cervical 
spine complaints, findings or related orthopedic, muscular or 
neurological symptoms in service or for many years 
thereafter.  

3.  Any currently demonstrated cervical spine degenerative 
joint or disc disease with any related orthopedic, muscular 
neurological symptoms is not shown to be due to any event or 
incident of the veteran's period of active service.  


CONCLUSION OF LAW

The veteran is not shown to have a cervical spine disability 
with orthopedic, muscular or neurological manifestations that 
is due to disease or injury that was incurred in or 
aggravated by active service; nor may any related arthritis 
or neurological disorder be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the claim addressed hereinbelow.  The Board 
is unaware of, and the veteran has not identified, any 
additional evidence, which is necessary to make an informed 
decision on this issue.  

Thus, the Board believes that all relevant evidence, which is 
available, has been obtained in this regard.  The veteran and 
his representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf 
including presentation of testimony at a personal hearing in 
May 1998.  Further, the veteran was accorded a VA examination 
that was completed in June 2004.  

Further, by the October 2002 and May 2004 letters and the May 
2003 and June 2005 Supplemental Statements of the Case, he 
and his representative have been notified of the evidence 
needed to establish the benefits sought, and he has been 
advised via these documents regarding his and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Analysis

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3.  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).  

When a claim is filed for entitlement to service connection, 
whether on a direct basis or as secondary to a service-
connected disability, there must be an initial finding of a 
current chronic disability.  Although the appellant may 
testify as to symptoms he perceives to be manifestations of 
disability, the question of whether a chronic disability is 
currently present is one which requires skill in diagnosis, 
and questions involving diagnostic skills must be made by 
medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

With respect to a cervical spine disability, claimed as an 
orthopedic, muscle, and/or neurological disorder, the Board 
concludes that service connection must be denied.  38 C.F.R. 
§ 3.303.  

In this case, a careful review of the service medical records 
shows that they are entirely negative for any complaints, 
treatment or diagnosis for a cervical spine disorder.  

Likewise, the reports of medical examination at induction in 
March 1968 and separation in January 1970 were negative for 
any clinical findings in the upper extremities, head, neck or 
spine or the musculoskeletal and neurological systems.  The 
veteran's reports of medical history at induction and 
separation only indicated problems with the eyes, ears, teeth 
and stomach.  

Post-service, the veteran testified that, during active 
service, he sustained a whiplash injury when he ran into a 
55-gallon drum barricade when his base came under attack.  He 
reported receiving medical treatment for this injury and 
experiencing intermittent back and arm pain and numbness 
since that time.  

The veteran testified that, within a year of his discharge 
from the military, he sought medical treatment for his spinal 
condition and reported having had the injury at his medical 
examination at separation. The veteran stated that his spinal 
condition limited his mobility and ability to do physical 
work and that his arm numbness and back pain had grown 
progressively worse over the years.  He reported using 
Naproxyn and Motrin, as well as regular outpatient treatment 
for his spine condition.  

In March 1995, the veteran underwent a VA muscles 
examination.  The examiner noted the veteran's complaints of 
weakness in both upper extremities and weakness of grip.  The 
findings included those of slight grip weakness with no 
sensory deficit in the upper extremities.  Biceps reflexes 
were noted to be within normal limits.  

The range of motion in the cervical spine was also reported 
to be within normal limits.  The examiner found no evidence 
of pain, tissue loss, muscle hernia, scar formation, 
adhesions or damage to tendons/bones/joints/ nerves. 

The VA examiner referenced computed tomography (CT) scans 
dated in February 1995 that showed no evidence of bony 
abnormalities or neuroforaminal stenosis at the C6-7 or C1-T1 
levels.  Some straightening of lordosis was seen.  The 
examiner's diagnosis was that of bilateral cervical 
radiculitis.  

The VA outpatient treatment records dated from 1995 to 2002 
reflect intermittent complaints of shooting pain in the hands 
with grip strength loss and tingling and numbness in the 
upper extremities.  Cervical radiculopathy was diagnosed.  

On VA spine examination in June 2004, the veteran reported 
having had back of the neck pain of varying duration and 
occasional radiation into the shoulders with onset in 1969 
following a whiplash injury in-service.  The veteran did not 
report any set pattern of flare-up, but experienced 
occasional numbness at the left shoulder.  The veteran noted 
that he was independent in activities of daily living and 
that his spinal condition was not aggravated by his desk job.  

On examination, the veteran had 0 to 45 degrees of forward 
flexion with pain at the end of movement.  Left and right 
lateral extension was from 0 to 35 degrees, bilaterally, 
painless but stiff.  Left and right lateral rotation was from 
0 to 35 degrees, bilaterally, painless but stiff.  Tenderness 
was noted at the cervical paraspinals with no postural 
abnormalities.  

The neurological examination was reported as being normal.  
The examiner noted the absence of intervertebral disc 
syndrome with no incapacitation episodes in the last twelve 
months.  The X-ray studies of the cervical spine dated in 
June 2004 revealed mild degenerative joint disease at C4 and 
C5-6.  The examiner's diagnosis was that of degenerative disc 
disease of the cervical spine.  The examiner opined that it 
was unlikely that the veteran's spine condition was related 
to trauma in service as no such evidence was found on claims 
file review.  

In this case, the only evidence in support of the veteran's 
claim are his own assertions that he sustained an injury in 
service and that his current cervical spine problems are due 
to that injury.  

However, as the record stands, the service medical records 
show no evidence of any cervical spine disability.  There 
also is no competent evidence linking any current orthopedic, 
muscular or neurological disability to service.  

The record shows that the veteran has been diagnosed as 
having degenerative disc disease in the cervical spine.  
However, the first diagnosis was shown in June 2004, and on 
recent VA examination, it was determined that it was unlikely 
due to the claimed in-service injury in 1969.  

As such, no competent evidence has been presented to support 
the veteran's assertions that any current orthopedic, 
muscular, neurological manifestations have been present since 
the reported injury sustained service.  

The veteran asserts that his current cervical spine disorder 
is due to an injury sustained service.  However, as a 
layperson, he is not competent to express opinions as to 
medical causation or diagnosis.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

In the absence of competent evidence linking any current 
cervical spine disability to any event or incident in 
service, the preponderance of the evidence is against the 
claim.  



ORDER

Service connection for a cervical spine disability is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


